

114 S1520 IS: Protecting Domestic Violence and Stalking Victims Act of 2015
U.S. Senate
2015-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1520IN THE SENATE OF THE UNITED STATESJune 4, 2015Ms. Klobuchar (for herself and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo protect victims of stalking from gun violence.
	
 1.Short titleThis Act may be cited as the Protecting Domestic Violence and Stalking Victims Act of 2015.
		2.Addition of dating
			 partners and individuals subject to restraining orders
 (a)DefinitionSection 921(a) of title 18, United States Code, is amended—
 (1)by striking paragraph (32) and inserting the following:
					
 (32)The term intimate partner—
 (A)means with respect to a person, the spouse of the person, a former spouse of the person, an individual who is a parent of a child of the person, and an individual who cohabitates or has cohabited with the person; and
 (B)includes— (i)a dating partner (as defined in section 2266); and
 (ii)any other person similarly situated to a spouse who is protected by the domestic or family violence laws of the State or tribal jurisdiction in which the injury occurred or where the victim resides.;
				and
 (2)in paragraph (33)(A)(ii)—
 (A)by inserting intimate partner, after former spouse,; and
 (B)by inserting intimate partner, after a spouse, each place it appears.
					(b)Addition of
 stalkingSection 922 of title 18, United States Code, is amended—
 (1)in subsection (d)—
 (A)in paragraph (8)(ii), by striking or at the end;
 (B)in paragraph (9), by striking the period at the end and inserting ; or; and
 (C)by inserting after paragraph (9) the following:
						
 (10)has been convicted in any court of a misdemeanor crime of stalking.;
				and
 (2)in subsection (g)—
 (A)in paragraph (8)(C)(ii), by striking or at the end;
 (B)in paragraph (9), by striking the comma at the end and inserting ; or; and
 (C)by inserting after paragraph (9) the following:
						
 (10)has been convicted in any court of a misdemeanor crime of stalking,.
				